PER CURIAM.
We affirm appellant’s conviction for attempted armed robbery, but reverse his aggravated assault conviction on the basis of Brown v. State, 529 So.2d 1247 (Fla. 4th DCA 1988), and Carawan v. State, 515 So.2d 161 (Fla.1987). Accordingly, we reverse and remand to vacate appellant’s conviction and sentence for aggravated assault and to resentence on the attempted armed robbery conviction consistent with this opinion.
*720AFFIRMED IN PART; REVERSED IN PART, AND REMANDED WITH INSTRUCTIONS.
LETTS, DELL and GUNTHER, JJ., concur.